Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 12 April 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Apr. 12. 1792.
          
          Your favor of Mar. 18. came duly to hand, and your request with respect to Dr. Barton was immediately complied with as you will see by the inclosed receipt.—A term of payment to Hanson now approaching, I have written to Colo N. Lewis to ask the favor of him to send the bonds taken at my sale to Mr. Eppes, who will deliver them to Hanson and take a proper receipt. Should you be going to Richmond soon, I have taken the liberty of asking Mr. Lewis to put them into your hands for transportation so far, in hopes you could find or make some conveyance from thence to Eppington, the papers being of too much importance to trust by any but sure means. If you should not be going down soon Mr. Lewis will send them express.—I troubled you to write to Clark to hurry down my Bedford tobo. A letter of Mar. 23. from Mr. Hylton informs me there was none of it come to the warehouse at that time. As the season is slipping by, I am under great anxiety on this account, as I shall be peculiarly embarrassed, I may say nonplused if some of it does not arrive here ere long. If you can still ensure Clarke’s getting the whole off, even by sending an express to him (T. Shackleford for instance) it will render me essential service.—Congress will rise the last of next week. Colo. Monroe sets out immediately after. I must refer you to Mr. Lewis for other news. I hope to hear your researches into the Opossum have been in time this year. Give my love to my dear Martha, and embrace little Anne for me. I am my dear Sir your’s affectionately,
          
            Th: Jefferson
          
        